Citation Nr: 0841158	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for the residuals of a groin injury, and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in April 2007, at the Little Rock RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a rating decision issued in July 1979, the RO 
determined that service connection for the residuals of a 
groin injury were not warranted, on the basis that this 
injury was considered acute and resolved in service and there 
was no evidence of residuals of a groin injury on current VA 
examination.

3.  The veteran appealed the July 1979 rating decision to the 
Board; however during an October 1979 hearing at the RO, he 
withdrew his appeal, and as such, the July 1979 rating 
decision became final.

4.  Evidence added to the record since the final July 1979 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.

5.  The residuals of a groin injury did not manifest during 
service and have not been shown to be causally or 
etiologically related to military service.

6.  Hypertension did not manifest during service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the residuals 
of a groin injury, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

2.  The residuals of a groin injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.
With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for the residuals of a groin injury, the RO had a 
duty to notify the appellant what information or evidence was 
needed in order reopen her claim.  The law specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
appellant's claim for service connection for the residuals of 
a groin injury, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the appellant was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With regard to the veteran's service connection claims, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the veteran in April 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in January 2006 for his residuals 
of a groin injury claim. 

However, the Board acknowledges that the veteran has not had 
a VA examination specifically for his hypertension claim.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because the veteran's 
service medical records are absent for evidence of 
hypertension, and his post-service medical records are absent 
for evidence of hypertension which manifested to a 
compensable degree or more within one year from the date of 
his separation from service in August 1974.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The first diagnosis of hypertension was not until many years 
after his release from active duty in August 1974.  In 
addition, there is no indication of a causal connection 
between this diagnosis and the veteran's service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service). 
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

I.  New and Material Evidence

The Board observes that the veteran's claim for service 
connection for the residuals of a groin injury was previously 
considered and denied by the RO in a decision dated in July 
1979.  The veteran was notified of that decision and of his 
appellate rights.  The veteran submitted a notice of 
disagreement (NOD) later that same month and a statement of 
the case was issued.  In August 1979, the veteran filed a VA 
Form 9 and indicated that he wanted a personal hearing.  The 
veteran was afforded such a hearing in October 1979, but at 
the hearing he withdrew his claim for entitlement to service 
connection for the residuals of a groin injury.  Accordingly, 
the July 1979 rating decision became final.  See 38 U.S.C.A. 
§ 7105.

In January 2005, the veteran requested that his claim for 
service connection for the residuals of a groin injury be 
reopened.  In the June 2005 rating decision currently on 
appeal, the RO did not reopen the veteran's claim for service 
connection for the residuals of a groin injury.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for the 
residuals of a groin injury.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the July 1979 rating decision denied the 
veteran's claim for service connection for the residuals of a 
groin injury.  In that decision, the RO observed that the 
residuals of a groin injury were not shown on current 
examination.  Therefore, the RO concluded that service 
connection for the residuals of a groin injury was not 
warranted.  

The evidence associated with the claims file subsequent to 
the July 1979 rating decision includes VAMC and private 
treatment records, the January 2006 VA examination report, 
the veteran's own assertions and his sworn testimony at his 
April 2007 hearing.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
July 1979 decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for the 
residuals of a groin injury.  This evidence is certainly new, 
in that it was not previously of record.  With regard to 
whether the evidence is material, the Board notes that the 
veteran's VAMC treatment records and the January 2006 VA 
examination report note the residuals of a groin injury.  The 
January 2006 VA examiner noted that the veteran had a 
reported history of a traumatic groin injury and right 
testicular pain, recurrent.  In addition, an August 2005 VAMC 
treatment record notes that the veteran reported right groin 
pain, and that he steed that it had been present for 31 
years.  The Board must presume the credibility of this 
evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides possible evidence of current residuals of a groin 
injury; thus it relates to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
the residuals of a groin injury.  

II.  Residuals of a Groin Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to service connection for the 
residuals of a groin injury.  The Board does observe the 
veteran's service medical records showing he sought treatment 
for a groin injury in May and June 1974 at which time he was 
placed on limited duty.  The veteran's separation examination 
was performed prior to this injury in April 1974; however, 
the medical evidence of record does not show that the veteran 
sought any treatment immediately following his separation 
from service or for several years thereafter.  Thus, to the 
extent the veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that the residuals of a groin 
injury did not manifest during service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a the 
residuals of a groin injury, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any residuals of a groin injury is itself evidence which 
tends to show that such a disorder did not have an onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that the 
residuals of a groin injury manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis of the residuals 
of a groin injury to the veteran's active service.  In fact, 
the January 2006 VA examiner stated that in his medical 
opinion, the veteran's epididymitis was not caused as a 
result of his traumatic groin injury during service.  The 
examiner continued that the veteran's right testicular pain 
could be radicular from arthritis or lumbosacral pathology; 
however whether this is in any form or fashion related to his 
initial injury, the examiner stated he could not resolve 
without resorting to speculation.  In this regard, an award 
of service connection must be based on reliable competent 
medical evidence and may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).

The Board does observe the veteran's contentions that his 
current low back and right hip arthritis were caused by his 
initial groin injury during service.  However, the veteran, 
as a lay person, is not competent to testify that his current 
residuals of a groin injury were caused by his military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the residuals of a groin injury.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the residuals of a groin injury is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).

III.  Hypertension

The Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  The veteran's separation examination in April 
1974 notes a blood pressure reading of 110 mm. systolic over 
62 mm. diastolic.  Therefore, at the time of his separation 
from service, the veteran's blood pressure was well within 
the normal range.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
The veteran testified at his April 2007 hearing that he was 
placed on blood pressure medication in 1997, over 20 years 
after his separation from service.  In addition, the first 
reference to hypertension in the veteran's medical records is 
not until April 2005.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for the residuals of a groin injury, it 
weighs against the existence of a link between a current 
diagnosis of hypertension and the veteran's time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that 
hypertension did not manifest in service or within one 
thereafter.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
hypertension to a disease or injury in service.  

Although the veteran contends that he currently has 
hypertension that is related to his military service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
a nexus to service has still not been shown.  

Therefore, the Board finds that hypertension did not manifest 
during service or within one year of separation from service 
and has not been shown to be causally or etiologically 
related to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for hypertension is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the residuals of a 
groin injury is reopened.

Entitlement to service connection for the residuals of a 
groin injury is denied. 

Entitlement to service connection for hypertension is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


